Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 9/21/20, is a national stage entry of PCT/EP2019/057426, International Filing Date: 03/25/2019. This application also claims foreign priority to 18305331.3, filed 03/23/2018. A certified copy of the foreign priority document is of record. The effective filing and priority date of the claims is 3/23/18.

Status of Claims and Response to Restriction Requirement
Claims 58-75 are pending as of the response filed on 4/7/22. Claims 1-57 have been canceled. 
Applicant’s election without traverse of invention II, claims 58-72; Repsox as the ALK5 inhibitor; and prednisolone as the glucocorticoid compound in the reply filed on 4/7/22 is acknowledged. Applicants have submitted claims 58-69 encompass the elected species. The restriction is still deemed proper and is made final.
Claims 70-75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/22.
Claims 58-69 were examined with regards to the elected ALK5 inhibitor, Repsox; and prednisolone as the glucocorticoid compound, and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 58-60, 62-63, and 66-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blumenstein et. al., WO 2014201133 A1 (publ. 12/18/2014).
The claims are drawn to a method for treating a disease or disorder resulting in loss of skeletal muscle tissue and/or muscle weakness comprising the administration of the elected ALK5 inhibitor, Repsox.
Blumenstein teaches methods for inducing the generation of neurons from non-neuronal cell types, and methods for promoting neuron survival by inhibiting activin and/or PLK1 signaling (title & abstract; para [0003]). Blumenstein teaches an embodiment of decreasing the level and/or activity of one or more of activin-like kinase 5 (ALK5), ALK4, and/or ALK7 (para [0003]). Blumenstein teaches an embodiment of decreasing the level and/or activity of ALK4, ALK5, and/or ALK7 in a cell comprising contacting a cell with a small organic molecule, with Repsox exemplified (para [0012], [0064], [0206]). Blumenstein teaches an ex vivo method wherein the cell to be contacted is obtained from a subject, e.g., a human subject who has, or is at risk of developing a disease which causes or results from neuronal deficiency, such as amyotrophic lateral sclerosis (ALS) or spinal muscular atrophy (SMA) (para [0014]). Blumenstein teaches an embodiment wherein the method is used to convert a somatic cell into a motor neuron by inhibiting the activity of ALK4, ALK5, and ALK7 (para [0044]). Blumenstein teaches administering to a subject having a disease as previously described an effective amount of a composition comprising induced neurons or motor neurons to reduce or improve at least one symptom (para [0161]). In addition to treating a subject having ALS or SMA, Blumenstein further teaches treating a subject suffering from other motor neuron diseases such as primary lateral sclerosis, progressive bulbar palsy, pseudobulbar palsy, progressive muscular atrophy, among others (para [0197]). Blumenstein further teaches converting a somatic cell located in vivo comprising administering to a subject in need thereof a composition comprising an agent that inhibits the level and/or activity of ALK4, ALK5, and ALK7 in the subject (para [0198]); a specific embodiment of administering a suitable dose of an ALK4, ALK5, and ALK7 inhibiting agent to a subject in need thereof is taught (para [0324]). Blumenstein further teaches a limitation of additionally administering an immunosuppressive drug to a patient (para [0378]). Formulations are taught to comprise a physiologically acceptable carrier (para [0268]). Notably, Blumenstein doesn’t teach or suggest further administering an oxytocin receptor agonist, which meets the limitation of claim 62.
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have arrived at the claimed method of treating a motor neuron disease selected from amyotrophic lateral sclerosis, primary lateral sclerosis,  progressive bulbar palsy, pseudobulbar palsy, or progressive muscular atrophy comprising administering to a subject in need thereof the elected ALK5 inhibitor, Repsox, because Blumenstein teaches a method for inducing motor neuron generation in subjects having one of the aforementioned motor neuron diseases comprising administering to the subject a composition comprising an inhibitor of ALK4, ALK5, and ALK7, with Repsox exemplified as such a compound. As such, one of ordinary skill in the art would have arrived at the instantly claimed method with a reasonable expectation of success. Regarding “treating a disease or disorder resulting in loss of skeletal muscle tissue and/or muscle weakness”, Blumenstein teaches treating a subject having one of the motor neuron diseases recited by the claims 66-67, and as loss of skeletal muscle tissue and/or muscle weakness is a characteristic of these diseases, this limitation is met by Blumenstein. 


Claim(s) 58-60 and 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conboy et. al., WO 2016025629 A1 (publ. 2/18/2016).
The claims are drawn to a method for treating a disease or disorder resulting in loss of skeletal muscle tissue and/or muscle weakness comprising the administration of the elected ALK5 inhibitor, Repsox.
Conboy teaches a composition for enhancing and rejuvenation of maintenance and repair of mammalian tissue comprising an effective amount of an oxytocin receptor agonist and an ALK5 antagonist (title & abstract). Conboy teaches the combination of oxytocin receptor agonist and an ALK5 antagonist in amounts effective to induce muscle regeneration and/or neural cell regeneration in a subject (abstract). Conboy exemplifies Repsox as an ALK5 antagonist (abstract; p. 1, line 28-p. 2, line 4; p. 4, lines 10-19; p. 10, lines 8-11). Conboy teaches administering the combination of oxytocin receptor agonist and ALK5 antagonist to enhance proliferation of a somatic cell, e.g., a skeletal muscle cell or myoblast, comprising administering the combination to a subject, wherein the subject may be old or suffering from a reduction in muscle mass, or have a muscular degenerative disease such as a muscular dystrophy or muscular atrophy (p. 2, lines 5-27). Treatment of a subject with sarcopenia is taught (p. 7, lines 1-4), as well as treatment of muscle loss or cachexia due to aging, disease, or immobility (p. 15, lines 17-24), or wherein the subject has an autoimmune disease (p. 15, line 34-p. 16, line 6), or a muscular dystrophy (p. 42, claim 70). Muscle regeneration is taught to encompass an increase in muscle mass or strength, e.g., skeletal muscle, upon treatment (p. 7, lines 1-4). Conboy further teaches a composition to comprise a pharmaceutical excipient (p. 3, lines 26-27). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a disease or disorder resulting in loss of skeletal muscle tissue and/or muscle weakness such as sarcopenia, cachexia, an autoimmune disease, or a muscular dystrophy comprising administering to a subject in need thereof an effective amount of a composition comprising an oxytocin receptor agonist and the elected ALK5 inhibitor, Repsox, because Conboy teaches the combination of oxytocin receptor agonist and ALK inhibitor, of which Repsox is exemplified, to induce muscle cell regeneration or proliferation in a subject having a muscular dystrophy, cachexia, an autoimmune disease, or sarcopenia. Thus, one of ordinary skill in the art would have arrived at the instantly claimed method in consideration of Conboy with a reasonable expectation of success. 

Claim(s) 68-69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conboy et. al., WO 2016025629 A1 (publ. 2/18/2016) as applied to claims 58-60 and 63-64 above, and further in view of Trouth et. al., Autoimmune Dis., vol. 2012, pp. 1-11, publ. 2012.
The claims are drawn to a method for treating a disease or disorder resulting in loss of skeletal muscle tissue and/or muscle weakness comprising the administration of the elected ALK5 inhibitor, Repsox; wherein the disease or disorder is myasthenia gravis. 
Conboy teaches as discussed previously, including treatment of diseases associated with muscle loss, but treatment of myasthenia gravis is not explicitly taught.
Trouth et. al. teaches myasthenia gravis as a relatively uncommon autoimmune disease characterized by fluctuating muscle weakness that worsens with exertion and improves with rest (abstract; p. 1, 1st para). Trouth teaches myasthenia gravis initially involves extrinsic ocular muscles in about two-thirds of patients, eventually progressing to involve other bulbar and limb muscles, as well as skeletal muscles (p. 1, 1st para; p. 4, right col., see 1st para under Clinical features). Patients with myasthenia gravis have anti-AChR antibodies that affect neuromuscular transmission (p. 3, right col., see para 2.1). Trouth teaches an interdisciplinary approach to treatment of myasthenia gravis is desirable, including physical therapy for restoration of muscle strength (p. 7, right col., see para 3.10). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject in need of treatment for myasthenia gravis by practicing the method taught by Conboy, i.e., administering a composition comprising an effective amount of the ALK-5 inhibitor, Repsox, and an oxytocin receptor agonist, because Conboy teaches administering an oxytocin receptor agonist and an ALK-5 inhibitor, with Repsox exemplified, to promote muscle regeneration and treat diseases and conditions associated with muscle loss, while Trouth teaches myasthenia gravis as an autoimmune disease characterized by muscle weakness. Conboy specifically teaches promoting muscle regeneration to encompass strengthening of muscle; as muscle weakness is a characteristic of myasthenia gravis, and restoration of muscle strength is desired, one of ordinary skill in the art would have been motivated to have administered a composition comprising Repsox as taught by Conboy, to a patient having myasthenia gravis, with the reasonable expectation that muscle strength would have been improved as a result. 


Claim(s) 61 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conboy et. al., WO 2016025629 A1 (publ. 2/18/2016) as applied to claims 58-60 and 63-64 above, and further in view of LeBlanc et. al., WO 2008006583 A1 (publ. 1/17/2008), and Bäckman et. al., Neuromusc. Dis., vol. 5(3), pp. 233-241, publ. 1995.
The claims are drawn to a method for treating a disease or disorder resulting in loss of skeletal muscle tissue and/or muscle weakness comprising the administration of the elected ALK5 inhibitor, Repsox, wherein the disease is Duchenne muscular dystrophy, Becker muscular dystrophy, myotonic muscular dystrophies, or limb-girdle muscular dystrophies; further administering the elected glucocorticoid, prednisolone.
Conboy teaches administering the combination of an oxytocin receptor agonist and ALK inhibitor, of which Repsox is exemplified, to induce muscle cell regeneration or proliferation in a subject having a muscular dystrophy, however, treatment of the specific muscular dystrophies recited by claim 65 is not explicitly taught. Administration of prednisolone is not taught. 
LeBlanc teaches pyrimidine derivatives having activity as ALK-5 inhibitors, for treating various conditions including muscle diseases such as muscular atrophies and muscular dystrophies (abstract & title; p. 1, 1st para). LeBlanc teaches the ALK-5 inhibitors to particularly treat Duchenne’s muscular dystrophy, Becker’s muscular dystrophy, limb-girdle muscular dystrophy, as well as sarcopenia and cachexia (p. 21, last para). LeBlanc additionally teaches the ALK-5 inhibitors can be used in combination with anti-inflammatory drugs, particularly glucocorticoids (p. 25, last 2 para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject having Duchenne’s muscular dystrophy, Becker’s muscular dystrophy, or limb-girdle muscular dystrophy comprising administering the combination of an oxytocin receptor agonist and the elected ALK inhibitor, Repsox, in consideration of the combined teachings of Conboy and LeBlanc. Conboy teaches the combination for treating muscular dystrophies, while LeBlanc teaches other ALK-5 inhibitors to be used to specifically treat Duchenne’s muscular dystrophy, Becker’s muscular dystrophy, limb-girdle muscular dystrophy, as well as sarcopenia and cachexia. As Conboy teaches the combination to treat muscular dystrophies, and LeBlanc further teaches Duchenne’s muscular dystrophy, Becker’s muscular dystrophy, and limb-girdle muscular dystrophy are treated by ALK-5 inhibition, one of ordinary skill in the art would have been motivated to have treated Duchenne’s muscular dystrophy, Becker’s muscular dystrophy, and limb-girdle muscular dystrophy comprising administering an oxytocin receptor agonist and the elected ALK-5 inhibitor, Repsox, and have had a reasonable expectation of success. 
LeBlanc teaches co-administration of a glucocorticoid, but doesn’t expressly teach the elected glucocorticoid, prednisolone. 
Bäckman teaches boys diagnosed with Duchenne or Becker muscular dystrophy were treated with 0.35 mg/kg/day prednisolone for 6 months, and that this therapy improved muscle force and function, and reduced deterioration of muscle function in these patients, while not resulting in any serious adverse effects (abstract; p. 233, right col., see Materials & methods para; p. 239, left col., beginning with 1st Discussion para-right col., 2nd para). 
It would have further have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims, to have administered the dosage of prednisolone taught by Bäckman, in combination with an oxytocin receptor agonist and ALK5 inhibitor, Repsox, in consideration of the combined teachings of the cited prior art. Conboy teaches administering the combination of an oxytocin receptor agonist and ALK5 inhibitor, of which Repsox is exemplified, to induce muscle cell regeneration or proliferation in a subject having a muscular dystrophy, while LeBlanc teaches Duchenne’s muscular dystrophy and Becker’s muscular dystrophy are treated by ALK-5 inhibition, and Bäckman teaches administration of 0.35 mg/kg/day prednisolone for 6 months improved muscle force and function, or reduced loss of muscle function in subjects with Duchenne or Becker muscular dystrophy. One of ordinary skill in the art would have been motivated to have administered the combination of an oxytocin receptor agonist, Repsox, and prednisolone to a patient in need of treatment for Duchenne or Becker muscular dystrophy, since these drugs are taught to have efficacy for treating muscular dystrophies, and have had a reasonable expectation of success. 


Information Disclosure Statement
The IDS filed on 9/21/20 has been considered. 

Conclusion
Claims 58-69 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627